Title: From George Washington to the Justices of Morris County, N.J., 27 January 1780
From: Washington, George
To: Justices of Morris County, New Jersey


          
            Gentln
            Head qrs Morris Town January 27. 1780
          
          I had this morning the honor to receive Your Letter of the 25 Instant. You will permit me to assure You Gentlemen, that I entertain the highest sense of the exertions which have been made by the Justices and the Inhabitants of this County to relieve the distresses of the Army in the article of provision; and I think it but right to add, that from these exertions and those of the Justices & Inhabitants of the state of Jersey in general, the Troops & in them the public, have derived the most important & happy benefits.
          There is nothing Gentlemen I wish so much, as security to the Subjects of these States in their persons & property—and any events that interrupt this affect me sensibly. Those you represent I feel in a peculiar manner—and I entreat you to be satisfied, that no means in my power shall be wanting to put a stop to every species of such practices in future. If any in the mean time should unfortunately take place, the Offenders if they can be pointed out by the Inhabitants, shall be subjected to the most condign punishment.
          With respect to the prison & County House—I shall request the Quarter Master General to examine the damage which the Troops have done to it—and to have it repaired as far as circumstances will permit. I have the Honor to be with great respect & esteem Gentn Yr Most Obedt st.
        